Exhibit 10.2

EAGLE MATERIALS INC.

CEMENT COMPANIES

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2010

1. Bonus Pool

To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of earnings of the cement companies of
Eagle Materials Inc. The actual percentage may vary from year to year.

For Fiscal Year 2010, the bonus pool for each subsidiary cement company will be
equal to 2.25% of each company’s operating profit.

Participants must be employed at fiscal year-end to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
added during a year.

Eagle Materials CEO retains the final right of interpretation and administration
of the plan and to amend or terminate the plan at any time.

2. Eligibility

The Eagle Materials Cement EVP, the subsidiary cement company Presidents, and
his/her direct reports will be participants in the plan. Additional participants
who have management responsibilities or are in a professional capacity that can
measurably impact earnings may be recommended by subsidiary cement company
presidents subject to the approval of the Eagle Materials Cement EVP and the
Eagle Materials CEO. The addition of new participants will not affect the total
pool available but will in effect dilute the potential bonuses of the original
participants.

A participant must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
the Cement Companies Long Term Compensation program, the Eagle Materials Long
Term Compensation Program and the Eagle Materials Special Situation Program.

3. Allocation of Pool

The subsidiary cement company Presidents will be eligible for 20%—30% of the
pool funded from their respective subsidiary company. The subsidiary cement
company Presidents will recommend the distribution of the remainder of their
subsidiary company pool. The participants in the plan and their percentage of
the pool will require approval of the Eagle Materials Cement EVP and Eagle
Materials CEO at the beginning of the fiscal year for which the bonus is being
earned. For example:

 

Participant

   % of Pool Available  

Company President

   27 %

Plant Manager

   15 %

Vice President, Sales

   13 %

Vice President, Finance

   9 %

Production Manager

   7 %

Maintenance Manager

   7 %

Executive Vice President

   22 %       

Total

   100 %



--------------------------------------------------------------------------------

The subsidiary cement company President’s bonus opportunity will be 50%
specific, objective goals and 50% discretionary as determined by Eagle Materials
Cement EVP taking into consideration overall job performance and compliance with
Eagle Materials Policies and Code of Ethics. All participants in the plan must
have the ability to significantly affect the performance of the subsidiary
company by achieving measurable, quantifiable, objectives. The subsidiary cement
company Presidents will determine the objective and discretionary balance of
bonus opportunities for the participants in their companies, subject to approval
by Eagle Materials Cement EVP and Eagle Materials CEO.

4. Objective Criteria

Objective setting is essential to an effective incentive compensation plan and
should be measurable and focus on areas that have meaningful impact on our
operational performance. Having selected objectives, it is also important to
establish a reference point for that objective which indicates expected
performance.

In addition to consideration of the budget plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable values from other companies or like situations and any
other qualified source or established reference points or basis for determining
performance.

To illustrate the need for the selection of an objective, the reference point
and how performance deviation from the reference point is judged, take safety,
for example. Let’s suppose a company plans 0 lost time accidents, which is
reasonable to plan. If they have 1 lost time accident, is the performance a
total failure, poor, fair or reasonable? If they have 2 lost time accidents, is
the performance unacceptable, poor, fair or reasonable? From this information it
would be difficult to assess their overall safety performance. We could give
consideration to the number of incidents requiring doctor’s treatment. We could
include an evaluation of worker’s compensation claims or dollars spent. As an
alternative to these, we could use industry statistics available from an
authoritative source such as MSHA or PCA which show accident frequency and
severity ratio for comparable facilities. We could establish a mean or average
as our reference point, based on accident frequency and severity, and agree to a
bonus adjustment according to our percentile ranking with comparable industry.

 

- 2 -



--------------------------------------------------------------------------------

Another example might be the case of a kiln chain system that is allowed to
deteriorate. This would tend to lower thermal efficiency and clinker production
rate, but could increase kiln available hours because we didn’t take the
necessary down time to repair the chain system. A plan built on this premise
might have TPH clinker production and BTU per ton statistics lower than
historical performance but kiln up time shown as higher. Rather than using plan
as the reference point for these criteria, we might use historical performance
for TPH clinker, BTU/ton and a combination of historical and industry average
for kiln up time. The intent would be to cause a focus on the issue of not
deferring maintenance.

Because our basic products are commodities, the level of prices in a given
market area is established by supply and demand over which local management has
little control. Through price leadership, local management can affect prices in
a small range around supply-demand equilibrium. Accordingly, one of the
performance criteria might still be pricing, but this does not indicate that an
overall bad or good market is itself a performance indicator of local
management. For bonus purposes, they should neither be penalized nor rewarded
for the general economic conditions.

Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivables and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

Typical examples for consideration:

 

  •  

Sales

 

  •  

Volumes, tons

 

  •  

Mill nets

 

  •  

Gross Margins

 

  •  

Accuracy of monthly reprojections

 

  •  

Production costs

 

  •  

Terminal Expenses

 

  •  

Controlling capital projects

 

  •  

Safety

 

  •  

Housekeeping & Appearance

 

  •  

Production - Efficiency

 

  •  

Clinker tons per hour

 

  •  

Cement tons per hour

 

  •  

BTU’s per ton of clinker

 

  •  

% utilization on kiln

 

  •  

Productivity

 

  •  

Clinker tons per year

 

- 3 -



--------------------------------------------------------------------------------

  •  

Cement tons per year

 

  •  

Overhead Cost

 

  •  

T & E

 

  •  

Bad debt expense

 

  •  

Working capital -

 

  •  

Reducing spare parts inventory

 

  •  

Receivables - stated as DSO

 

  •  

Inventory R&O, raw materials, fuel, payables or process

 

  •  

Quality -

 

  •  

Cement uniformity, specific product application

 

  •  

Clinker standard deviation

 

  •  

Long-term planning

 

  •  

Reserves

 

  •  

Environmental compliance

 

  •  

Maintenance - protection of assets

 

  •  

Personnel

 

  •  

Organization

 

  •  

Training

 

  •  

Replacement

 

  •  

Union relations

 

  •  

Other profits

 

  •  

Sale of surplus assets

 

  •  

Lease or rental income

5. Measuring Performance

At the close of the fiscal year, each subsidiary cement company President will
review the performance of their subsidiary company versus the objectives
submitted at the beginning of the year and recommend to Eagle Materials Cement
EVP distribution of the bonus pool to the participants. Distribution of the
bonus pool requires approval of both Eagle Materials EVP and CEO.

Any portion of the Company Operating Pool not paid out (unearned) or forfeited
will be added to the Special Situation Program (the “SSP”) at Corporate.

At any time during the fiscal year each cement company President may also
recommend to the Eagle Materials Cement EVP and CEO an SSP award to recognize
outstanding individual performances.

 

- 4 -